Exhibit 10.1

FIRST AMENDMENT TO RETENTION AGREEMENT

This First Amendment to Retention Agreement (this “Agreement”) is made and
entered into effective as of November 4, 2008, by D. JON MCGUIRE (“Employee”)
and SRI/SURGICAL EXPRESS, INC., a Florida corporation (the “Company”).

BACKGROUND

Employee and Company entered into a Retention Agreement dated as of February 2,
2005 (the “Retention Agreement”). Employee and Company desire to amend the
Retention Agreement on the terms and conditions set forth below.

OPERATIVE TERMS

In consideration of the respective agreements of the parties contained in this
Amendment and for other good and valuable consideration, the parties agree to
amend the Retention Agreement as follows:

1. Section 3 of the Retention Agreement is amended by replacing the words “180
calendar days” with the words “270 calendar days”.

2. Employee reconfirms his obligations and covenants set forth in the
Non-Competition and Confidentiality Agreement dated as of April 24, 2003,
between the Company and Employee (the “Non-Competition Agreement”). Employee
acknowledges that as added consideration for his execution of the
Non-Competition Agreement, the Company has granted to Employee the potential for
severance compensation provided by the Retention Agreement, as amended by this
Amendment.

3. The validity, construction, enforcement, and interpretation of this Amendment
are governed by the laws of the State of Florida and the United States of
America, excluding the laws of those jurisdictions pertaining to the resolution
of conflicts with laws of other jurisdictions. Employee and the Company
(a) consent to the personal jurisdiction of the state and federal courts having
jurisdiction over Hillsborough County, Florida, (b) stipulate that the proper,
exclusive, and convenient venue for any legal proceeding arising out of this
Amendment is Hillsborough County, Florida, and (c) waive any defense, whether
asserted by a motion or pleading, that Hillsborough County, Florida, is an
improper or inconvenient venue. EMPLOYEE KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES THE RIGHT TO A JURY TRIAL IN ANY LAWSUIT BETWEEN EMPLOYEE
AND THE COMPANY WITH RESPECT TO THIS AMENDMENT.

4. Except as expressly amended by this Amendment, all other terms and conditions
of the Retention Agreement shall remain in full force and effect.

5. Nothing in this Amendment, whether express or implied, is intended or should
be construed to confer upon, or to grant to, any person, except the Company,
Employee and their respective heirs, assignees, and successors, any claim,
right, remedy, or privilege under, or because of, this Amendment or any
provision of it.



--------------------------------------------------------------------------------

6. The parties may execute this Amendment in counterparts. Each executed
counterpart will constitute an original document, and all executed counterparts,
together, will constitute the same agreement.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment
effective as of the date set forth above.

 

“COMPANY”

SRI/SURGICAL EXPRESS, INC., a

Florida corporation

By:

 

/s/ Wallace D. Ruiz

Name:

  Wallace D. Ruiz

Title:

  Sr. Vice President, CFO

“EMPLOYEE”

/s/ D. Jon McGuire

D. JON MCGUIRE

 